Citation Nr: 0922361	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-39 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of recurrent dislocation of the left shoulder.

2. Entitlement to service connection for a back disability, 
claimed as secondary to the left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.L.J.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied reopening the Veteran's claim of 
entitlement to service connection for recurrent dislocation 
of the left shoulder and denied entitlement to service 
connection for a back disability.

The Veteran was afforded a hearing before the undersigned in 
February 2009.  A transcript of the hearing is included in 
the Veteran's case file.  At the February 2009 hearing, the 
Veteran submitted evidence and a written waiver, waiving a 
review of this evidence by the RO.  Therefore, the Board has 
the jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

By way of history, service connection was in effect for a 
left shoulder disability from November 1996 to October 1999.  
In an April 1999 rating decision, the RO found clear and 
unmistakable error (CUE) in the granting of service 
connection for the recurrent dislocation of left shoulder 
disability.  The rating decision found that the pre-existing 
disability was not aggravated by service.  The issue of 
restoration of service connection for the shoulder disability 
came before the Board in June 2003.  The Board found that the 
Veteran's pre-existing recurrent dislocation of the left 
shoulder was not aggravated by his service.  

All Board decisions are final on the date stamped on the face 
of the decision.  The Veteran did not appeal and his claim 
became final.  38 U.S.C.A. § 5108, 7104 (West 2002); 
38 C.F.R. § 20.1100, 20.1105 (2008).  The Veteran submitted 
an informal claim to reopen the matter in January 2005.  An 
August 2005 rating decision found that no new and material 
evidence existed to reopen the claim.  As noted above, the 
Veteran appealed therefrom.


FINDINGS OF FACT

1.  In June 2003 the Board found that the Veteran's pre-
existing recurrent dislocation of the left shoulder was not 
aggravated by his service and denied restoration of service 
connection for a recurrent left shoulder disability.  The 
Board decision is final.

2.  Evidence received since the June 2003 Board decision is 
new, but not material.  The evidence does not relate to an 
unestablished fact, nor is it of such significance that it 
raises a reasonable possibility of substantiating the claim. 

3.  There is no persuasive evidence of record demonstrating 
an in-service back injury or that a current back disability 
is causally related to active service or to any service-
connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence having not been received since 
the Board's June 2003 decision, the claim for service 
connection for a recurrent left shoulder disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2008).

2.  A back disability was not incurred in or aggravated by 
active military service, nor was it caused by, proximately 
due to, or aggravated by, any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pertinent Law and Regulations

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and it is deemed final.  38 U.S.C.A. 
§ 7104, 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  38 
U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).




Analysis 

In the June 2003 Board decision, the Board denied the 
Veteran's claim to restore entitlement to service connection 
for a recurrent left shoulder disability.  The Board 
determined that the competent evidence of record does not 
support the conclusion that the Veteran's recurrent left 
shoulder disability, which pre-existed his active military 
duty, was worsened beyond its natural progression during 
service.  The evidence at the time of the June 2003 decision 
consisted of the Veteran's service treatment records, prior 
Board decisions, VA hospital and treatment reports dated from 
1976 to 2001, hearing transcripts, and lay statements, 
including a statement by the Veteran's former coach and a 
statement by the Veteran's sister.  The Veteran did not file 
an appeal and the June 2003 Board decision became final.  
38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  In order to reopen 
this claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In January 2005, the Veteran submitted a new claim for a 
recurrent shoulder disability.  Thus, to reopen the finally 
denied matter, new and material evidence showing that the 
Veteran's preexisting shoulder disorder was aggravated by 
service must be submitted. 

The evidence submitted since the June 2003 Board decision 
includes statements from the Veteran, a "Statement of 
Attending Physician" signed by the Veteran, VA treatment 
reports dated from 2006 to 2008, and a transcript of the 
travel board hearing held before the undersigned.  

The evidence is new evidence because it had not been 
previously submitted to agency decision-makers.  However, the 
evidence is not material.  The newly received medical reports 
do not suggest that the Veteran's left shoulder disorder was 
aggravated beyond its natural progression by service.  In 
fact, the reports primarily show treatment for unrelated 
disorders.  Thus, the newly received medical reports cannot 
serve as new and material evidence to reopen the claim.

With regard to the Veteran's statements and testimony, the 
Board points out that his appellate assertions are largely 
cumulative and redundant of statements considered in the last 
prior final disallowance.  Having been previously considered 
and rejected, his additional statements to this same effect 
cannot be held to be "new" evidence.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  In any event, lay assertions are 
insufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211 (1993).  That is, the Veteran 
is not competent to assert that his preexisting back disorder 
was aggravated beyond its natural progression.  Such a 
finding requires medical expertise.  See generally Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board also notes that the Veteran's representative 
contends that his claim should be reopened due to the new 
regulations promulgated under 38 C.F.R. § 3.304.  However, 
the Board notes that as the Veteran's disability pre-existed 
his service, he has consistently been analyzed under 
38 C.F.R. § 3.306.  Regulation 3.306 was last amended in 
1992, prior to the Veteran's claim and the Board's initial 
decision.  The Veteran's claim has not been adjudicated under 
38 C.F.R. § 3.304 because his shoulder disability was noted 
upon entrance into service.  Therefore, no new regulations 
relevant to the Veteran's claim have been promulgated or 
amended during his appeal and he has not been prejudiced in 
this regard.

As there is no evidence that the Veteran's recurrent left 
shoulder disability was aggravated by service, the Board does 
not find that there is material evidence with which to reopen 
the Veteran's claim.  As there is no new and material 
evidence before the Board, the Board lacks jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).




II.  Service Connection 

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

In a hearing before the undersigned, the Veteran asserted 
that he is entitled to service connection for a back 
disability, to include as secondary to his shoulder 
disability.  

As discussed above, service connection is not in effect for 
recurrent dislocations of the left shoulder.  Secondary 
service connection may only be granted if service connection 
is already in effect for the original condition.  See 38 
C.F.R. § 3.310 (2008).  As service connection is not in 
effect for the left shoulder disability, the Veteran's claim 
for service connection on a secondary basis must be denied as 
a matter of law.

With regard to the Veteran's claim for service connection on 
a direct basis, the Veteran entered service with no 
complaints regarding his back.  A review of the Veteran's 
service treatment records shows no complaints or findings 
regarding the Veteran's back while he was in service.  

The first documented complaints regarding the Veteran's back 
are in 1990, 20 years after the Veteran's separation from 
service.  Medical records show a history of back surgery in 
1990.  June 1993 records show that the Veteran complained of 
back pain since 1991.  September 1998 medical records show 
minimal L4-L5 spondylolisthesis and narrowing of L4 disc 
space.  
 
After a thorough review of the record, the Board finds that 
the evidence preponderates against the Veteran's claim.  
There is no evidence of a back disability while in service.  
Furthermore, the presumptive regulations do not apply in this 
case, as the Veteran's current back disorder did not manifest 
to a compensable degree within a year of his separation from 
service.  In fact, the Veteran did not present with 
symptomatology regarding his back until 20 years after his 
separation from service.  Lastly, there is no medical opinion 
on file linking the Veteran's back disability with his 
service.  Therefore, the Veteran's claim of entitlement to 
service connection for a back disability is denied.

As to the Veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to describe pain he 
experiences, he is not competent to diagnose the etiology of 
his current disability.  As discussed above, there is no 
evidence to support the Veteran's assertions that his current 
disability is in any way related to his service.  There is no 
evidence of record showing in-service medical treatment for a 
back disorder.  The negative service treatment records, the 
passage of many years between discharge from active service 
and the medical documentation of a back disability, and the 
absence of any competent medical evidence suggesting a link 
between the Veteran's current disorder and service, are all 
persuasive evidence that heavily weigh against the Veteran's 
claim.

Finally, the Board has considered the applicability of 
"benefit of the doubt" doctrine; however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  Rather, in this case, the 
preponderance of the evidence weighs against the claim.  
Thus, the Veteran's claim of entitlement to service 
connection for a back disability is denied.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Veteran has been afforded appropriate notice under the 
VCAA.  The RO provided pre-adjudication notice to the Veteran 
in January and April 2005.  As to informing the Veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf, in April 2005 VA informed him it had a duty to 
obtain any records held by any federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter also stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Additionally, although no longer required, the 
Veteran was told to submit any medical records or evidence in 
his possession that pertained to the claim.

The Board acknowledges that the Veteran did not receive 
notice of the evidence needed to substantiate his claim on a 
secondary basis.  However, as the Veteran is not service-
connected for any disability, his claim is denied as a matter 
of law and no prejudicial error exists.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
January and April 2005 letters contained this notice, 
informing the Veteran of what qualifies as new and material 
evidence and what is needed to establish service connection.  
To the extent, if any, that such notice is defective, neither 
the Veteran nor his representative has asserted such, and the 
Veteran has had ample opportunities to participate in the 
adjudicative process.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) (veteran status) is not at issue.  Regarding 
elements (2) and (3), the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate the claims for service connection.  Regarding 
elements (4) (degree of disability) and (5) (effective date 
of the disability), he was provided with notice of the type 
of evidence necessary to establish a disability rating in a 
March 2006 letter.  

Notwithstanding the belated Dingess notice, the Board finds 
that the Veteran was not prejudiced as he was able to 
participate effectively in the processing of his claims, 
which were re-adjudicated in December 2006 and November 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records, statements submitted 
by the Veteran, and hearing transcripts.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claim 
for a back disability; however, given the facts of this case 
a VA examination is not required.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a back disability may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's current back disability.  Thus, the evidence does 
not warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claim hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of an in-service injury and an indication of a causal 
connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

Regarding the Veteran's left shoulder, new and material 
evidence to reopen the claim has not been presented; thus, a 
VA examination is not warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for recurrent dislocation of the left shoulder is 
denied.  

Entitlement to service connection for a back disability is 
denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


